        Case 3:15-cv-00675-JBA Document 1284 Filed 09/13/19 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
 ----------------------------------------------------------------- X
 UNITED STATES SECURITIES AND                                      :
 EXCHANGE COMMISSION,                                              :
                                                                   :
                            Plaintiff,                             :
                                                                   :
      v.                                                           :
                                                                   :
 IFTIKAR AHMED,                                                    :
                                                                     Civil Action No.
                                                                   :
                                                                     3:15-CV-675 (JBA)
                            Defendant, and                         :
                                                                   :
 IFTIKAR ALI AHMED SOLE PROP,                                      :
 I-CUBED DOMAINS, LLC; SHALINI AHMED;                              :
 SHALINI AHMED 2014 GRANTOR RETAINED                               :
 ANNUITY TRUST; DIYA HOLDINGS LLC;                                 :
 DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                          :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents; I.I. 2, a minor child, :
 by and through his next friends IFTIKAR and                       :
 SHALINI AHMED, his parents; and I.I. 3, a minor                   :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents,                                       :
                                                                   :
                            Relief Defendants.                     :
                                                                     September 13, 2019
 ----------------------------------------------------------------- X

           REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
            HARRIS ST. LAURENT LLP’S MOTION FOR PAYMENT OF
            ATTORNEYS’ FEES AND FOR RESOLUTION OF PENDING
         MOTIONS OR, IN THE ALTERNATIVE, FOR A TELECONFERENCE

       Harris St. Laurent LLP (“HS”) submits this reply memorandum on its motion asking the

Court to resolve its pending fee motions to address three points.

       First, Relief Defendants have consented to HS’s withdrawal as their counsel. The Court

should therefore grant that portion of HS’s motion on consent.

       Second, no party has contested the burden and prejudice suffered by HS in carrying this

sizable receivable on its books.




                                                  1
          Case 3:15-cv-00675-JBA Document 1284 Filed 09/13/19 Page 2 of 5



       Third, the SEC has misstated the nature of the relief we request. Our motion simply asks

the court to rule on our four pending motions and one proposed order seeking $1.8 million in

attorneys’ fees, or for a teleconference to address these requests.1 We do not, as the SEC asserts,

ask the Court to reconsider any prior rulings, which is clear from a review of the docket entries it

cites on this point (both of which are SEC filings, not court orders). The first, Dkt. No. 934, states

that the Court did not release funds from the frozen corpus to cover attorneys’ fees at the outset of

the case. This is correct, and is in fact what led to the compromise order identified in our moving

papers: that counsel would be paid from the rental proceeds of the two Park Avenue apartments.

HS reasonably relied on this order (Dkt. No. 387) when it withdrew its first motion to be relieved

as counsel, as it was a court-authorized pathway for a portion of its fees to be paid.

       The second docket entry, No. 1176, merely points to language from prior court orders

indicating that assets will remain frozen during the pendency of the appeal. See. Dkt. Nos. 1052

and 1070. Putting aside that these orders did not terminate our pending fee motions, and that there

is therefore nothing to reconsider, these orders were issued before the Receiver issued a report

from which it may reasonably be concluded that the SEC was oversecured by $18.6 million. Dkt.

1130-1.

                                          CONCLUSION

       HS respectfully requests that this Court rule on the five pending applications for attorneys’

fees (Dkt. Nos. 898, 925, 970, and 1152), and that in doing so, it award HS and BL the full measure

of their attorneys’ fees and permit HS to withdraw from this matter.

       In the alternative, HS requests the Court schedule a telephonic conference.



1
 We note that Defendant has filed a response to this motion (Dkt. No. 1262). We do not believe
Defendant has standing to object to our fee requests, or to the basic relief sought in our present
motion. Further, we do not believe his objections have merit.


                                                  2
       Case 3:15-cv-00675-JBA Document 1284 Filed 09/13/19 Page 3 of 5




Dated: New York, New York
       September 13, 2019

                                   Respectfully submitted,

                                          /s/ Joseph Gallagher
                                   Jonathan Harris (phv07583)
                                   Joseph Gallagher (phv09604)
                                   HARRIS ST. LAURENT LLP
                                   40 Wall Street, 53rd Floor
                                   New York, New York 10005
                                   Telephone: 212.397.3370
                                   Facsimile: 212.202.6202

                                   David B. Deitch (phv07260)
                                   BERENZWEIG LEONARD LLP
                                   8300 Greensboro Drive
                                   Suite 1250
                                   McLean, VA 22102
                                   Tel. 703.940.3065
                                   Email: ddeitch@berenzweiglaw.com

                                   Attorneys for Relief Defendants
                                   I-Cubed Domain, LLC, Shalini Ahmed,
                                   Shalini Ahmed 2014 Grantor Retained
                                   Annuity Trust, Diya Holdings, LLC, Diya
                                   Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                      3
        Case 3:15-cv-00675-JBA Document 1284 Filed 09/13/19 Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, I caused a copy of the foregoing Reply

Memorandum of Law to be served by ECF upon:

       Nicholas P. Heinke
       Mark L. Williams
       U.S. Securities and Exchange Commission
       1961 Stout St., Suite 1700
       Denver, CO 80294
       HeinkeN@sec.gov
       WilliamsML@sec.gov

       Iftikar Ahmed
       c/o Advocate Anil Sharma
       10 Government Place East
       Ground Floor
       Kolkatta, West Bengal, India 700-069
       iftyahmed@icloud.com

       Paul Knag
       Murtha Cullina LLP
       177 Broad Street
       Stamford, CT 06901
       pknag@murthalaw.com

Counsel to the Jed Horwitt, Receiver, has been served by ECF and by mail as follows:

       Stephen M. Kindseth
       Christopher H. Blau
       Zeisler & Zeisler, P.C.
       10 Middle Street
       15th Floor
       Bridgeport, CT 06604
       skindseth@zeislaw.com
       cblau@zeislaw.com

Relief Defendants have been served by ECF distribution to Mr. Knag and by mail as follows:

       Shalini Ahmed
       505 North Street
       Greenwich, CT 06830

       I-Cubed Domains
       c/o Daniel G. Johnson



                                               4
Case 3:15-cv-00675-JBA Document 1284 Filed 09/13/19 Page 5 of 5



Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

Shalini Ahmed 2014 Grantor Retained Annuity Trust
c/o Daniel G. Johnson
Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

DIYA Holdings LLC
c/o Daniel G. Johnson
Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

DIYA Real Holdings LLC
c/o Daniel G. Johnson
Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

I.I. 1
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830

I.I. 2
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830

I.I. 3
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830




                                         /s/ Joseph Gallagher




                                     5
